Case 2:20-cv-05202-JFW-PVC Document 39 Filed 07/31/20 Page 1 of 2 Page ID #:454



   1 MARTIN D. SINGER (SBN 78166)
       ALLISON S. HART (SBN 190409)
   2 LAVELY & SINGER
       PROFESSIONAL CORPORATION
   3 2049 Century Park East, Suite 2400
       Los Angeles, California 90067-2906
   4 Telephone: (310) 556-3501
     Facsimile: (310) 556-3615
   5 Email:  mdsinger@lavelysinger.com
   6
             ahart@lavelysinger.com

   7 Attorneys for Defendant
       JOHN ROE
   8
                               UNITED STATES DISTRICT COURT
   9
                                    CENTRAL DISTRICT
  10

  11
       JOHN DOE, an individual,              CASE NO. 2:20-cv-05202 JFW (PVCx)
                  Plaintiff,                 Hon. John F. Walter, Ctrm 7A
  12                                         [LASC Case No. BC 680035]
  13
            vs.
       TYLER CLEMENTI FOUNDATION;            ORDER REGARDING
  14 JOHN ROE; and DOES 1-10,                STIPULATION EXTENDING
  15                                         DEADLINE FOR DEFENDANT
                  Defendants.                JOHN ROE TO RESPOND TO
  16                                         COMPLAINT
  17
                                             Complaint Filed: December 3, 2019
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 2:20-cv-05202-JFW-PVC Document 39 Filed 07/31/20 Page 2 of 2 Page ID #:455



   1                                         ORDER
   2        Having read and considered the Parties’ “Stipulation Extending Deadline for
   3 Defendant John Roe to Respond to Complaint,” and good cause appearing therefor,

   4        IT IS HEREBY ORDERED that, in the event Defendant John Roe’s Motion to
   5 Remand this action to State Court is denied and the Court retains jurisdiction over the

   6 action, Defendant John Roe’s deadline to file a responsive pleading to Plaintiff’s

   7 Complaint shall be stayed pending the Court’s determination of Plaintiff’s anticipated

   8 motion for leave to file a first amended complaint anonymously naming parties,

   9 which Plaintiff shall file within ten (10) days of the Court’s ruling on the pending

  10 Motion to Remand.

  11        IT IS SO ORDERED.
  12

  13 Dated: July 31, 2020

  14                                                Hon. John F. Walter

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                2
